 622DECISIONSOF NATIONALLABOR RELATIONS BOARDW. T. Grant Company,d/b/a GrantCityandVeraGrace Davis.Case 8-CA-7841May 13, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn February 5, 1974, Administrative Law JudgeLowell Goerlichissued theattached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand hasdecided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, W. T. GrantCompany, d/b/a Grant City, Salem, Ohio, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.iTheRespondent has excepted to certaincredibilityfindings made bytheAdministrative Law Judge.It is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDry Wall Products,Inc.,91NLRB544, enfd.188 F.2d 362 (C A 3) We havecarefullyexamined the record and find no basis for reversing his findings2We hereby correct the following inadvertent error in the Administra-tiveLaw Judge'sDecision in the second paragraph of Sec.IIIA, change1974" to " 1973 "24, 1973,because the Respondent believed she had joined,assisted, favored, or becamea member of a union and/orbecause she had engagedin otherconcertedactivity for thepurposes of collectivebargainingor othermutual aid orprotection, and therebythe Respondent violated Section8(a)(3) of the National LaborRelationsAct, asamended,hereinreferredto asthe Act.The Respondent fileda timely answerdenying that ithad engaged in orwas engagingin any of theunfair laborpracticesalleged.The case came on for trialat Salem,Ohio,on December3, 1973. Each party was afforded a full opportunity to beheard, to call,examine,and cross-examine witnesses, toargueorally on the record,to submitproposedfindings offactand conclusions, and to file briefs. All briefshave beencarefully considered.FINDINGSOF FACT,' CONCLUSIONS,AND REASONSTHEREFORI.THE BUSINESS OF THE RESPONDENTRespondent is now,and has been at all times materialherein,a corporation duly organizedunder and existing byvirtue ofthe laws of the State of Delaware,with itsprincipal offices located in New York City.Respondent is engaged in the retail sale of generalmerchandise and the operation of department storesthroughout the UnitedStates,and operates a retail storelocated at 2352E. State Street,Salem,Ohio,the only retailstore of Respondentinvolvedin this proceeding.Annually,Respondent, in the course and conduct of itsretailoperations,receives gross revenues in excess of$500,000 and annuallyreceives at its Salem,Ohio,store,directly from points located outsidethe Stateof Ohio,goods valuedin excessof $50,000.Respondentisnow,and hasbeen at all timesmaterialherein,an employerengaged in commerce within themeaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRetail Clerks International Association, Local No. 698,AFL-CIO,hereafter referred to as the Union,is now, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: Thecharge filedby Vera Grace Davis,an individual,on August20, 1973, was served byregisteredmail onW. T. GrantCompany, d/b/a Grant City,the Respondent herein, onAugust 22, 1973. A complaintand notice of hearing wasissued onOctober 30, 1973. Thecomplaintcharged thatthe Respondentdischarged Vera Grace Davis on FebruaryiThe facts found herein are based on the recordas a whole and theobservations of the witnesses2The credibilityresolutions herein havebeen derivedfroma review ofthe entire testimonialrecordand exhibits,with due regardfor the logic ofprobability, the demeanorof the witnesses,and the teachingsofN L.R B vWalton Manufacturing Company & Loganville Pants Co,369 U.S. 404, 408III.THE UNFAIR LABOR PRACTICES 2A.Pertinent FactsGrant City, W. T. Grant's store 1149, opened in Salem,Ohio,onOctober 2, 1972. The Union commencedorganizing the store in September 1972 prior to the store'sopening and continued its organizational activities untilFebruary 1973. Union representatives campaigned byvisiting the store about twice a week and conversing with(1962)As to thosewitnessestestifyingin contradiction to the findingsherein,theirtestimonyhas been discredited,either as having been inconflict with the testimonyof crediblewitnesses or because it is in and ofitself incredulous and unworthy of belief. All testimony has been reviewedand weighed in the light of the entire record.210 NLRB No. 102 W. T. GRANT COMPANY623the employees. Union representatives also solicited em-ployees at their homes. Among the employees solicited wasthe alleged discriminatee, Vera Grace Davis, who signed aunion authorization card on November 15, 1972. Davishad commenced work for the Respondent on September18, 1972.Of the Respondent's employees, Davis engaged in themost union soliciting. She also attended a union meeting inJanuary 1974, and by telephone invited other employees toattend union meetings. At various times union representa-tives conversed with her in the store.On one particular occasion in December 1972, BettyJackson, personnel manager, while Union Organizer HelenBittingerwas paying for a purchase at Davis' register,approached the register and listened to the conversation ofDavis and Bittinger. On another occasion, Davis' father-in-law, who was wearing union buttons on his hat, visitedwith her in the store. Store Manager John E. Jonosikwatched them "the whole time."A store rule required that all employees check theirpurses at the office during working hours and carry nomoney on their persons. On one occasion in January 1973,Davis checked her purse which at the time contained unionauthorization cards.When she retrieved the purse, theunion cards were missing.Store Manager Jonosik said that he learned of the unionorganizational campaign some time in November or earlyDecember 1973. Thereafter he discussed the Union atseparate meetings with section managers 3 and employees.4Jonosik told section managers that the "Union had beentrying to get into the store" and that the managers were to"watch" the union representatives when they came into thestore and "find out who they talked to." The unionrepresentativeswere identified by PersonnelManagerBetty Jackson. Thereafter, union representatives were"watched" by the section managers and reports were madeto Jonosik.5 One time Jonosik asked Union OrganizerHelen Bittinger to leave the store premises. Sectionmanagers were also told by Jonosik to inquire of theemployees what their feelings were toward the Union .6Contacts were made with the employees and reports weregiven to Jonosik.7Specifically Jonosik instructed Section Manager VirginiaHull to "stay with Vera Davis." Around February 16, 1973,Jonosik observed some "women talking to her." Jonosikasked Hull about the incident, at which time Hull told himthat she had found out that Davis had signed a union card.Jonosik informed the section managers that the store's3The General Counsel contends that the section managers aresupervisors within the meaning of the Act in the determination of the issuesin the case, it is deemed immaterial whether the section managers weresupervisors within the meaning of the Act and no decision is made thereon4 Jonosik testified, "I told them that I recognized the fact that they havethe right to organize, but I wanted to make sure that they also had the rightnot to organize This was the most important point that I tried to make atthosemeetings " Jonosik also encouraged employees to ask questions5SectionManager Louise Grande testified credibly that the sectionmanagers"were to go up to the Union person and treat them like acustomerand tell our employees to go about doing something else"6 Section Manager Grande testified credibly, "We were to go to them[the employees] and ask them how they felt about the Union one way or theother,whether they wanted to join or whether they would rather have aUnionor not."7Jonosiktestified, "I asked the section managers to he sure thatthe"biggest problem"was "theUnion peoplebecause hecalled them troublemakers." 8Jonosik said that"there wereways to get rid of girls that had Unioncards or belonged tothe Union." 9At the employeemeetings,Jonosik informedthe employ-ees that there should be no employeesoliciting on storetime, that, if employeeswanted to pay into the Union, "hecould take $5 off"them;10 that he couldn't see why theemployees neededa union;that the Union was stupid; thathe didn't want the Unionin the store and he could not seethat the Union would improve anything.At one meeting,he said that he could identifythe employees who hadsigned union cards.About 2 or 3 weeksbefore she was discharged and afteran employeemeeting at which the Union was discussed,Davis met, at her request, withJonosik in order to ask himwhy she was being watched.Davis informed Jonosik thatshe had signed a card and thatshe "wondered if this wastheproblemas towhy everybodywas watching" her.Jonosik replied that he was "pretty sure"Davis had signeda card because a couple ofgirlshad toldhim that she hadcalled them in referenceto a union meeting.During theconversation, Jonosik asked Davis whatshe thought aunion could do for her.She answered,". . . better jobrelationships, better jobqualificationsand you are notshoved all over the place, plus he couldn'tmeet you at thedoor and say, `You are fired.' " itThe Respondentmaintained a rulethat required employ-eeswho purchasedstoremerchandiseduring workinghours to check the purchasesin the office(purses werechecked at the same location). The first and third copy ofthe receipt for an employee'spurchase were stapled to theregister tape and putin the register.The second copy wasstapled on the bag. If an employee purchasedan item asshewas leaving work she could check it through theregister on the way out of thestore without checking it atthe office. The rule also providedthat all packages wouldbe checked at the exit door.12 No packageswere to beplaced under the counter or lockedin lockers.Davis hadknowledge of these procedures.Many of the employees had violated the rule byplacingmerchandise which they particularlywanted under thecounter. Jonosik looked upon such procedurewith disfa-vor.After lunch on February 24, 1973, Davis was temporarilyassigned to the candy department.Hereone box of candyremained of certain reducedsale items.Desiring to takeadvantage of the reduced price, Davis placed the box,Union organizerswere not to monopolize time.8 Jonosik was asked whetherhe had stated that he knew who thetroublemakerswereHe answered,"No I hada lot of people guessing. ButIdidn't know "9Hull andGrandeas well asDavisare credited witnesses.10 Jonosik testified,"Itried to make the point that they [the employees]didn't have to pay for it.that it was already provided for them."11Jonosikadmitted a conversation with Davis. Jonosik testified thatDavis said that"she hoped that [he] didn't think she was a troublemaker."He also "discussedthe positionthat she was in"and said that he "really hadno problemswithher work "i2Employees were allowedto get their purses during luncheon or dinnerbreaks andat breaktimesThesewere the only times when employees werepermitted to purchase items and check them in the office during workinghours 644DECISIONSOF NATIONALLABOR RELATIONS BOARDtogetherwith another box of candy, in a bag, wrote hernameon it, and placed it under the counter. Later someemployee remarked that "if you have anything under thecounter, get it out." (Employees had been previouslyinformed not to follow this practice.) Davis removed thesackand placed it beside her register in the stationerydepartment where she had returned. After one incident ofa customerknocking the contents from the sack andanother incident of a person attempting to purchase theboxes of candy, Davis stapled the sack closed, affixing ablank register tape to the sack. The sack lay by the registerfor several hours in plain view. At quittingtime,Davis saidto the cashiers, whom she was then helping bag, that shewas checking out and would see them "in a couple ofminutes."She picked up the sack and proceeded towardthe lounge.Beforereaching the lounge, she deposited thesackat the office window counter and asked for her purse.She proceeded to the lounge. Returning with her coat andboots, she picked up her purse and the sack and with a $10bill and her car keys in her hands proceeded toward thefront of the store to pay for the candy at the cash register.Jonosik appeared; he said, "Vera, can I see the slip onthat?" She answered, "I don't have it. I am on my way topay for it now." She added, "I [don't] have anything tohideother than the fact that I . . . put it in the sack earlierthan Ishould... " Jonosik replied, "As of today you nolonger have a job." Davis asked, "Why?" Jonosik replied,"Just say you didn't follow store procedures."Davis replied, "You mean putting it in a bag? You willthen have to fire other employees." Jonosik responded,"we're just talking about you." 13SometimeinMay, prior to the filing of the charge in thiscase,Jonosik discharged employee Deborah Phillis for asimilar offense. It had been reported to Jonosik that Phillishad been observed taking merchandise to the lounge.Jonosikwas shown the merchandise and thereafter"watched it all day." When he saw Phillis leave, Jonosikwentinto the lounge and found the merchandisemissing.He then accosted Phillis at the front door. Afterexamina-tion of the merchandise, Jonosik dismissed Phillis.Jonosik testified that the specific part of the packageprocedures which Davis violated was the "package checkprocedure and taking of the merchandise into the employ-ees' lounge. . . . The fact that she bypassed the normalpackagecheck procedures." Again he testified, "The fact inquestionwas that she was in the employee lounge with apackageand she wasn't supposed to be there. It was sealedand it had a total tape on it. There was no reason that thistotal should be attached to that package." 14 Jonosik13 Jonosik's versionof theincident was asfollows-He saw someoneproceeding to the lounge with a packagein her hand. As Davisreturned, hesaw the package she was carrying with a registertape not normally used foremployees'purchases stapled to it. He immediately inquired of the officegirlwhether Davis had given her any packagesUpon receivinga negativereply (Davis had notchecked the package but had laid it on the officewindow counter.)he then stopped Davis in the fashion department andasked to see the purchase.Jonosiklooked in the bag, whereupon Davisasked himwhat he wasaccusingher of Shealso said she had madearrangements with the girl at thefront checkoutJonosik testified, "So Ilooked in the bag and saw therewas candyinside I wentup and asked thegirl ifMrs.Davis would see hershortly beforeshe left.She indicated 'no.'.. I told her that because she had violated package procedures she nocontinued, "The thing that concerned me and upset mewas the fact that I saw the wrong tape on there."Jonosik testified further that employee packages arechecked by a checkout supervisor or an assistant as theemployee leaves the store. Such person takes a portion ofthe receipt which is attached to the bag and matches it"with the register for the purpose of her figuring theamount and purchases." 15According to Jonosik, this is a security measure which"protects the employee from being accused and us so wemay have that information." At the time Davis wasaccosted by Jonosik, Davis, according to Jonosik, wouldhave had to have passed "through the registers in order togo out the Out door," the direction she was heading. At thetime, Davis was about 10 feet from the register and about25 feet from the door.B.Conclusions and Reasons ThereforWhile the Respondent admits that "the Company hadknowledge that the Union attempted to organize the storeshortly after it opened in October 1972 and even held storemeetings concerning this organizing attempt in December1972 and January 1973," it contends that the Respondent"had no knowledge of Davis' Union activity at the time ofhis [sic] discharge." The Respondent hangs this conclusionon the claim that Davis lied when she testified that she hadrevealed her union connections to Jonosik and that SectionManager Hull lied when she testified that she had toldJonosik that Davis had signed a union card. Havingweighed the demeanor of Davis, Hull, Jonosik,16 and otherwitnesses, having given due consideration to the affidavitsof Davis and Hull, and in the light of the record as a whole,it is found that Jonosik had knowledge of Davis' unionaffection. These additional factors support this finding: (1)In the light of the Respondent's surveillance of unionrepresentatives in its store and of its employees, it is highlyunlikely that Jonosik would not have learned of Davis'union partisanship, especially since Davis engaged in moreunion solicitation than any other employee; (2) unionauthorization cards weremissingfrom Davis' purse after ithad been checked at the Respondent's office; (3) Daviswas "watched" by Jonosik when she talked to her father-in-lawwhose hat was adorned with union buttons; (4)Jonosik instructed SectionManager Hull to "stay withVera Davis"; and (5) Jonosik told the employees at ameeting that he could identify the employees who hadsigned union cards.In respect to Davis' discharge, the Respondentassertsthat it was "for violating the package check procedure andtaking of the merchandise into the employees' lounge."longer hadajob withme." It is of significance that neither the office girl northe girl whoindicated"no" was calledby theRespondent for testimony.i4 Jonosikdefined a total tape, "Theseregister tapes are used to help usbalance out the registers."Itwas different from a slip attached to acustomer's bag"in that the[customer's] tape would have been an exactduplicate of the merchandise that was in the bag."is Jonosiktestified, "And the copy that theytake from the bag is mashed[sic i inthe bag the following morning to makesure that the packages aredefinitely being checked out properly "16The fact that Jonosikexperienced two union organizational cam-paigns while an employeeof theRespondent and during these campaignswas not thesubject ofunfair labor practice charges has been considered injudging the credibility of Jonosik W. T. GRANT COMPANYtipThe General Counsel claims pretext. The charge that Davistookmerchandise into the employees' lounge is notsupported by the credible evidence in this case. Thecredible facts are that Davis laid the package on the officewindow counter and then proceeded to the lounge toobtain her coat and boots. Moreover, neither in thetestimony of Davis nor in the testimony of Jonosik 17 doesitappear that Jonosik informed Davis that she was beingdischarged specifically for taking a package into thelounge. Indeed, Jonosik testified that the "thing thatconcerned me and upset me was the fact that I saw thewrong tape on there." Obviously Jonosik was not con-cerned at the time about Davis' alleged taking of thepackage into the lounge because in reality he did not seesuch alleged occurrence. Apparently his concern in thisrespect matured as an afterthought in order to augment theweak reason which he seized upon for Davis' discharge. Itwas a weak reason indeed because no other employee hadbeen discharged for violating package procedures, al-though there had been known infractions, and because,based on Jonosik's knowledge of the incident,18 there is aserious question as to whether the rule had been violatedby Davis.In discharging Davis, Jonosik relied upon certain writtenrules,items4, 10, and 12. Item 4 provides:Make all personal purchases according to the storerules,check your package in the office as instructed.These must all be approved and checked out at the exitdoor at closing time.Item 10 provides:All employee packages are to be turned into theoffice for safe-keeping until employee leaves the store.Item 12 provides:All employees' packages must be checked throughthe office. All packages will be checked at exit doorbefore employees leave. No packages can be locked inlockers or under counter.It isclear that the rule does not ban purchases as theemployees leave the store for the day or require that suchpurchases be checked through the office Indeed, thepracticewas that employees were allowed to purchasemerchandise on their departure from the store Moreover,the rule does not mention whether such purchases must beplaced in unstapled sacks orsansatotal register slipattached thereto.Moreover, had Jonosik suspected theft,he was presumptuous, for Davis was heading toward thecash register with a $10 bill in her hand.19 He depravedDavis of the opportunity to prove her innocence by haltingher before she had reached the cash registers. His haste inapprehending her is suggestive of his ulterior motive, ofwhich, when measured against the discharge of employeePhillis,there can be little doubt.When Jonosik wasinformed that Phillis had placed packages in the lounge, hewatched the packages and Phillis until her quitting time,but did not approach and discharge her until she was17 Jonosik testified, "I had told her because she had violated packageprocedures she no longer had ajob with me "18 Jonosik's knowledge was limited to Davis' carrying a package towardthe front ofthe store stapled with a total cash register tape attached to it. Onthe tape, Jonosik said there appeared $24,000 or $25,000.Jonostk as aknowledgeable person must have known thatthis figureand the tape didnot reveal that at that timethe merchandisehad been purchased.Jonostkproceeding out of the front door of the store beyond thecash register where payment was required. Had Jonosikbehaved toward Phillis as he did toward Davis he wouldhave fired Phillis before she reached the cash registers.Indeed, had he been inclined to enforce the alleged ruleagainst taking packages into the lounge, he would havefired Phillis when he discovered the packages in the lounge.His treatment of Phillisvis-a-visDavis is the moresignificant because at the time Jonosik did not know thatDavis would lodge unfair labor practice charges against theRespondent. Jonosik's failure to await the chance forsubstantiating evidence against Davis, as he did for Phillis,discloses the pretextuous nature of Davis' discharge.Moreover, if the treatment of Phillis was normal employerpractice, then the treatment of Davis was a variance.Other factors support this same conclusion. Jonosik, byhis institutionof surveillance of employees and hisstatements to employees and the section managers, revealsunion bias which the discharge of Davis, a known unionpartisan,would have gratified. "When a . . . managerholding . . . antiunion bias . . . is involved directly in thedecision whether to discharge an employee, the Board isentitled to conclude that this was a case of the threat madegood."N.L.R.B. v. Neuhoff Bros. Packers, Inc.,375 F.2d372, 376 (C.A. 5, 1967).As noted above, one of the reasons claimed for Davis'discharge was false. "[P]roof . . . that the reason given [fora termination] was false warrants the inference that someother reason was being concealed. . . . If the employer isindependently shown to have an antiunion animus whichthe discharge would gratify, it may be a fair inference thatthiswas the true reason."N.LR.B. v. Joseph Ante!!, Inc.,358 F.2d 880, 883 (C.A. 1, 1966). Indeed, the addition of areason not revealed to the employee at the time ofdischarge smacks of pretext.Credible evidence further indicates that Jonosik acted toremove Davis from the payroll for discriminatory reasonsbecause not only did he threaten to get rid of the uniontroublemakers, but he directed that Davis be watched andreported on.Moreover, at the time of her discharge,Jonosik gave no heed to any explanation for her allegedmisconduct.Cf.UnitedStatesRubberCompany v.N.L.R.B.,384 F.2d 660,662,663 (C.A. 5, 1967)."[T ]he `real motive' of the employer in an alleged 8(aX3)violation is decisive...."N.LR.B. v. Brown et a!., d/b/aBrown Food Stores, et aL,380 U.S. 278, 287 (1965).See alsoLocal 357, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America [Los Angeles-SeattleMotor Express] v. N.LR.B.,365U.S. 667, 675(1961). Therefore, on the basis of the record as a whole, itisconcluded and found that the "real motive" for theRespondent'sdischargeofDaviswas to discouragemembership in a labor organization and to interfere withthe right of employees "to self-organization and to form,join, or assist labor organizations."must also have known that Davis could not have passed thepackagethrough the exit with this type of tape attachedto itif the checkoutsupervisor was performing her job and that it wouldhave beensheer follyfor Davis to have made the attempt.19While Jonostk testifiedthat he did not seethe $10bill,he said, 'Idon't know whatshe had to her hand." 626DECISIONSOF NATIONAL LABOR RELATIONS BOARD"Illegalmotivehas been held supported by a combina-tionof factors, such as `coincidence in union activity anddischarge' . . . `general bias or hostility toward the union'... variance from the employer's `normal employmentroutine' . . . and an implausible explanation by theemployer for its action. . . ."McGraw-Edison Company v.N.LR.B.,419 F.2d 67, 75 (C.A. 8, 1969). All these factorsare present in the instant case.It is well established that the existence of even a properreason for discharge is no defense if the discharge wasactually made as here for an improper purpose.The JohnKlann Moving and Trucking Co.,411 F.2d 261, 263 (C.A. 6,1969).Accordingly, it is found that by the discharge of VeraGraceDavis on February 24, 1973, the Respondentviolated Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning ofthe Act.2.The Respondent is engaged in commerce within themeaning ofSection 2(6) and (7) of the Act and it willeffectuatethe purposes of the Act for jurisdiction to beexercised herein.3.By unlawfully discharging Vera Grace Davis onFebruary 24, 1973, the Respondent engaged in unfair laborpracticeswithin the meaning of Section 8(a)(3) and (1) ofthe Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.THE RECOMMENDED REMEDYIt having been found that the Respondent has engaged incertain unfairlabor practices,it isrecommended that itceaseand desist therefrom and take certain affirmativeaction designedto effectuate the policies of the Act. Ithavingbeen found that the Respondent unlawfullydischarged Vera Grace Davis and thereby violated Section8(a)(3) and(1)of the Act,it isrecommended that theRespondentremedy such unlawful conduct. It is recom-mended inaccordance with Board policy20 that theRespondentoffer Vera Grace Davis immediate and fullreinstatementto her former position or, if such position nolonger exists, to a substantially equivalent position withoutprejudice to her seniority or other rights and privileges andmake her whole for any loss of earnings she may havesufferedas a resultof the discrimination against her bypayment to her of a sum of money equal to the amount shewould have earned from the date of her discriminatorydischargeto the date of an offer of reinstatement, less netearnings duringsaid period, to be computed on a quarterlybasis in themanner established by the Board in F.W.Woolworth Company,90 NLRB 289, and including interestat the rate of 6 percent per annum in the manner set forthinIsis Plumbing & Heating Co.,138 NLRB 716.Accordingly, upon the basis of the foregoing findings offact, conclusions of law, and the entire record in thisproceeding, and pursuant to Section 10(c) of the Act, it isrecommended that the Board issue the following:ORDER 21Respondent W. T. Grant Company, d/b/a Grant City,Salem,Ohio, its officers, agents,successors, and assigns,shall:1.Cease and desist from Discouraging membership inRetailClerks International Association, Local No. 698,AFL-CIO, or any other labor organization, by unlawfullydiscriminatorilydischarging any of its employees ordiscriminating in any other manner with respect to theirhire or tenure of employment or any term or condition ofem?]employment in violation of Section 8(a)(3) of the Act.lake the following affirmative action which willeffectuate the policies of the Act:(a)Offer Vera Grace Davisimmediateand full reinstate-ment to her former position or, if such position no longerexists,toa substantially equivalentposition,withoutprejudice to her seniority or other rights and privileges, andmake her whole for any loss of pay that she may havesuffered by reason of the Respondent's discriminationagainst her in accordance withthe recommendations setforth in the section of thisDecisionentitled"TheRecommended Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records,timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c)Post at its Salem, Ohio, store copies of the attachednoticemarked "Appendix." 22 Copies of said notice, onforms provided by the Regional Director for Region 8,after being duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places wherenotices toemployees are customarily posted.Reasonablesteps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 8, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.20 SeeThe RushtonCompany,158 NLRB 1730, 1740.21 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall,as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and order,and all objections thereto shall bedeemed waived for all purposes22 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentAftera trial in which all parties were permitted tointroduce testimony and other evidence,ithas beendecided thatwe violatedthe NationalLaborRelations Act, W. T. GRANT COMPANYas amended, by discharging Vera Grace Davis in violationof Section 8(a)(3) and (1) of the Act.WE WILL offer Vera Grace Davis her job or, if herjob no longerexists,a substantially equivalent job.WE WILL restore her seniority and pay her thebackpay she lost because we discharged her.WE WILL NOT unlawfully discharge any of ouremployees for thesame reasonwe discharged employeeVera Grace Davis.W. T. GRANTCOMPANY,D/B/A GRANT CITY(Employer)DatedBy627(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Suite1695,Anthony J. Celebrezze FederalBuilding, 1240 EastNinthStreet,Cleveland,Ohio44199,Telephone216-522-3715.